 VOCA CORP. 591VOCA Corporation and VOCA Corporation of West Virginia, Inc. and District 1199, The Health Care and Social Service Union, SEIU, AFLŒCIO  VOCA Corporation and VOCA Corporation of Ohio, Inc., VOCA Corporation of Washington, D.C., and VOCA Corporation of West Virginia, Inc. and Service Employees International Union, AFLŒCIO.  Cases 9ŒCAŒ32133Œ2 and 9ŒCAŒ32278 September 30, 1999 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND BRAME On May 22, 1996, Administrative Law Judge Judith A. Dowd issued the attached decision. The General Counsel filed exceptions and a supporting brief and an answering brief.  The Respondent filed a limited exception, excep-tions and a supporting brief, a brief in response to the General Counsel™s exceptions, and a brief in reply to the General Counsel™s answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions only to the extent consistent with this Decision and Or-der.2 The Respondent (VOCA) and its subsidiaries provide residential services to individuals who are mentally re-tarded or suffer from developmental disabilities.  VOCA employs approximately 2700 employees in Ohio, West Virginia, North Carolina, Maryland, and Washington, D.C.  SEIU affiliates represent VOCA™s employees in local bargaining units throughout these areas.                                                            e).ﬂ 1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings.  The Respondent has also excepted to the judge™s inclusion of the words ﬁwholly-owned subsidiariesﬂ in her decision.  The Respondent contends that this description is factually inaccurate.  Since the judge granted the General Counsel™s motion, made at the hearing, to delete these words from the case caption, we find merit in the Respondent™s exception.  Accordingly, we have deleted the words ﬁwholly-owned subsidiariesﬂ from the case caption.  This deletion, however, does not affect the judge™s finding, with which we agree, that the Respondent is a single employer.  In this regard, the judge found that ﬁVOCA and its subsidiariesﬂ constituted a single employer because the evidence estab-lished common ownership, common management, and centralized control of labor relations.  In finding that the corporations at issue here were commonly owned, the judge relied solely on the parties™ stipula-tion at the hearing that ﬁall of the corporations named in the captionﬂ shared the same board of directors, the same corporate officers, and the same shareholders.  The Respondent does not now contend that this stipulation is factually incorrect. 2 We shall modify the judge™s recommended Order to include provi-sions that are in accord with our decision in Indian Hills Health Care Center, 321 NLRB 144 (1996), as modified in Excel Container, Inc., 325 NLRB 17 (1997). Certain of the violations found by the judge were al-leged to have occurred on a corporatewide basis while others were alleged to have occurred within the Hunting-ton, West Virginia bargaining unit.  We will discuss the alleged violations and the judge™s findings in that order.  1. In 1992, the Respondent adopted a corporate-wide bonus program called the VOCA Incentive Plan (VIP) and annually thereafter distributed to all its subsidiaries a publication called the VIP Program.  In 1993 and 1994, the VIP Program stated that employees were eligible for the bonus program if ﬁ[y]ou are a full-time employee on the first business day of the Plan Year. . . . [and] You are not a member of a collective bargaining unit.ﬂ  We agree with the judge, for the reasons stated by her, that the Re-spondent violated Section 8(a)(1) of the Act by ﬁthe sug-gestion inherent in the exclusionary language that unrep-resented employees will forfeit the plans™ benefits if they choose union representation.ﬂ Handleman Co., 283 NLRB 451, 452 (1987).  See also Lynn-Edwards Corp., 290 NLRB 202, 205 (1988) (ﬁIt is well settled that an employer violates Section 8(a)(1) through a provision in, or a statement about, a plan that suggests that coverage of employees will automatically be withdrawn as soon as they become represented by a union or that continued coverage under the plan will not be subject to bargain-ing.ﬂ). 2. Under VOCA™s established VIP policy, employees who transferred from a nonunion to a union-represented facility were paid a pro rata share of the VIP bonus for the time worked in the nonunion facility. At meetings held on January 20 and March 16, 1995, the VOCA Cor-poration Compensation Committee (ﬁcompensation committeeﬂ or ﬁcommitteeﬂ) reviewed this policy and decided that it should be eliminated.  The committee was composed of employees and managers from different regions of the corporation.  After each meeting, the committee™s actions for that date were incorporated into the committee™s minutes which, at the direction of the chairman of VOCA™s board, were posted at all VOCA facilities for employees to see.  The minutes of the Janu-ary 20 minutes state, ﬁThe Committee discussed and ap-proved changes to the 1995 VIP:  1. An employee who begins the year as non-union but changes to a bargaining unit job is not eli-gible for a bonus (previously a partial bonus was paid based on prorated hours). 2. An employee who begins the year in a bargaining unit job and changes to a non-union job is not eligible for a bonus until the 2nd half of the year (no chang The January 20 minutes also state that ﬁa new 1995 bro-chure is expected to be available in March.ﬂ 329 NLRB No. 60  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 592The minutes of the March 16 meeting state that ﬁThe 
committee discussed and recommended the following 
changes and/or clarifications: 
 2. NU to U transfer: If an employee begins the 
year in a non-union job but changes to a union job 
not eligible for VIP, then he/she is not eligible for a 

bonus (previously a partial bonus was paid based on 
prorated hours). 
3. U to NU transfer: If an employee begins the 
year in a union job and not eligible for VIP but 

changes to a non-union job, then he/she is eligible 
for a bonus for the 2nd half 
of the year (no change). 
 The judge found that the Respondent violated Section 
8(a)(1) by telling employees that their benefits would 
automatically be reduced because they transferred from a 
nonunion to union-represented facility.  In its exceptions, 
the Respondent argues that 
the compensation committee 
minutes are not attributable to it because they do not con-
stitute official corporate policy.  We agree with the 

judge, for the reasons she st
ated, that the Respondent 
may be held responsible for the compensation commit-
tee™s recommendations.  As the judge found, ﬁemployees 
[were] likely to give significant weight to the suggestions 
of the compensation committee as authoritative.ﬂ  The 
judge pointed to the presence 
on the committee of at least 
two managerial employees of VOCA, its manager of 
budget and finance and its contract negotiator. Employ-
ees could reasonably assume that these postings were 
authorized by the Respondent. In finding that the Re-
spondent may be held responsible for these announce-
ments, we rely also on the 
fact that the posting of the 
minutes was directed by VOCA™
s chairman of the board.  
Employees could also reas
onably assume from the 
wording of the minutes that the announced change in the 
VIP would be put into effect. Thus, the January 20 min-
utes expressly state that the changes were ﬁdiscussed and 
approvedﬂ and that a new VIP brochure would likely be 
available in March.  In disagreeing, our colleague fo-
cuses only on the purported functioning of the compensa-

tion committee, wholly ignoring how employees were 
likely to construe these posted minutes. The essence of 
the 8(a)(1) violation is the 
reasonable tendency of the 
statements to interfere with 
employees™ section 7 rights.  
We find that the posted minut
es conveyed the impression 
that employees would lose the prorated benefit if they 

transferred to a union facility and became union-
represented. That the Respondent never actually imple-
mented the recommendation to
 eliminate the prorated 
benefit is irrelevant. Reading these minutes, employees 
reasonably could conclude th
at the change in the bonus 
plan was imminent. Regardless of actual implementation, 

and even if employees sensed only that implementation 
was a possibility, the fact remains that the announced 
policy change proposal was linked to union status.  Thus, 
employees reading the minutes would reasonably con-
strue the policy change as interfering with, coercing and 
restraining their right to seek or retain union representa-

tion. As quoted above, statem
ents about a benefit plan 
that ﬁsuggest[] that coverage of employees will auto-
matically be withdrawn as so
on as they become repre-
sented by a unionﬂ violate Section 8(a)(1).  
Lynn-Edwards Corp., 
supra
.  Accordingly, we adopt the 
judge™s finding of this violation. 
3. The judge also found that the Respondent commit-
ted certain violations of the Act by actions that it took in 
relation to the Huntington, West Virginia bargaining 
unit.  Specifically, the judge found that the Respondent 
violated Section 8(a)(1) of the Act by impliedly promis-
ing benefits to bargaining unit employees if they contin-
ued to reject the Union (Dis
trict 1199); Section 8(a)(5) 
and (1) by refusing to bargain with the Union over the 
payment of the bonus to the Huntington unit employees 
and failing to furnish requested information regarding the 
VIP plan; and Section 8(a)(3) and (1) by changing its 
established rule excluding union-represented employees 
from participation in the VIP program and by delaying 

the distribution of the VIP payment from August to Oc-
tober 1994.  We adopt the judge™s findings of the inde-
pendent 8(a)(1) and (5)
3 violations.  However, as ex-
plained below, we reverse her findings of the 8(a)(3) 
violations.  
All VOCA West Virginia bargaining units, including 
the Huntington Group Homes unit at issue here (the 

Huntington unit), were represented by District 1199 un-
der a single collective-bargai
ning agreement effective 
from September 1, 1993, to August 31, 1996.  On Octo-
ber 25, 1993, the employees in the Huntington unit voted 
to decertify District 1199 and the Union then filed objec-
tions to the election. 
In July 1994, while the Union™s objections to the de-
certification election were still pending before the Board, 

Vincent Pettinelli, VOCA™s chairman of the Board, held 
a meeting of all Huntington unit employees during which 
he discussed, inter alia, the VIP program.  At the end of 
the meeting, employee Rosie Smith asked Mary Bea 
Eaton, VOCA™s director of op
erations for West Virginia, 
whether the VIP program was only for nonbargaining 
unit employees.  Eaton replied th
at as soon as the decerti-
fication election results were final, the employees would 
get their VIP checks and that she (Eaton) would person-
ally place Smith™s bonus check in her hands. 
Contrary to the dissent, we adopt the judge™s finding 
that the Respondent violated Section 8(a)(1) through 

Eaton™s statement to Smith that the employees would get 
their VIP checks as soon as the decertification election 
results were final.  ﬁIt is well established that election 
results are not final until the certification is issued.  Such 
a rule promotes stability and certainty during the transi-
                                                          
 3 No exceptions were filed to the judge™s findings that the Respon-
dent violated Sec. 8(a)(5) of the Act.   
 VOCA CORP. 593tion period when, due to the existence of objections or 
determinative challenges, th
e employees™ choice of rep-
resentative is in doubt.ﬂ  
W. A. Krueger Co
., 299 NLRB 
914, 915 (1990).  Eaton made the statement at issue 
while the Union™s election objections were still pending.  
A second election was thus still a possibility, as the 
Board could have found merit in the objections and or-

dered a new election.  We therefore agree with the judge 
that, in this context, Eaton™s statement constituted an 
implied promise in violation of Section 8(a)(1) that the 
employees would get this benefit if they continued to 
reject the union. See 
J. J. Newberry Co., 
249 NLRB 991, 
1009Œ1010 (1980), enfd. in pertinent part 645 F.2d 148 

(2d Cir. 1981) (telling part-time employees that they 
would now be entitled to certain benefits during the time 
that objections to the election were pending was ﬁunlaw-
ful attempt . . . to promise benefits not heretofore en-
joyed by the part-time employees in order to reward 
them for rejecting the Union 
and to influence their free-
dom of choice in the event a second election became 

necessaryﬂ). 
By letter of July 8, while the Union™s objections were 
still pending, Eaton asked Teresa Ball, the Union™s area 

director, for permission to distribute VIP bonuses to the 

employees in the Huntington unit.  Union-represented 
employees were not eligible for the VIP bonus under the 
parties™ extant collective-bargaining agreement.  Ball 
responded for the Union by letter of July 19.  She stated 
that the Union was interested in the Respondent™s sug-
gestion, but requested that the Respondent™s offer to ex-
tend the VIP bonus be made available, not just to the 
Huntington unit employees, but to all employees covered 
by the collective-bargaini
ng agreement. The Union™s 
letter also requested certain information about the VIP 

program. 
On August 9, the Respondent provided some, but not 
all, of the requested information.  Discussion of the VIP 
bonus went no further.  After the Board upheld the re-

sults of the decertification election on September 30, the 
Respondent gave the Huntington unit employees the VIP 
bonus.  Under the VIP program, the bonus is distributed 
in August. 
On these facts the judge found that, by its July 8 letter 
to the Union, the Respondent discriminatorily changed 
its VIP eligibility policy to reward employees who had 
opposed union representation, in violation of Section 
8(a)(3).  She also found that the same July 8 letter consti-
tuted a request to engage in bargaining, specifically, a 
request that the Union waiv
e the collective-bargaining 
agreement so that the Hun
tington unit employees could 
receive the VIP bonus.   
The judge then found that, by its July 19 response, the 
Union, rather than waiving 
the contract, made a counter-
proposal for a broader distribution of the VIP bonus. By 

failing to honor this further request for bargaining, the 
judge found, the Respondent violated Section 8(a)(5), as 
it did by refusing to provide all the information about the 

VIP program requested by the Union. Finally, the judge 
found that by postponing the distribution of the bonus 
from August until October, the Respondent violated Sec-
tion 8(a)(3).  The Respondent has excepted to the judge™s 
8(a)(3) findings, but not to the finding of an 8(a)(5) vio-
lation. 
Our analysis begins with the Respondent™s basic legal 
obligation as of July 8 (the date of its letter to the Union) 

to continue bargaining with the Union as its unit employ-

ees™ representative.  At that time, the Union™s objections 
to the decertification election were still pending before 
the Board.  Until the results of the election were final, the 
Respondent™s bargaining obligation continued.  See 
W.A. 
Krueger Co., 
supra
, 299 NLRB at 915 (ﬁa union ostensi-
bly losing a decertification election remains the estab-
lished bargaining representative of unit employees until 
the certification of results i
ssuesﬂ).  Accordingly, ﬁany 
unilateral changes made before the certification issues 
violate Section 8(a)(5),ﬂ and no change in the basic rela-
tionship between the parties and in the parties™ obliga-
tions to bargain is effectiv
e until the certification issues. 
Id.  
We find that the judge™s 8(a)(3) findings are legally in-
compatible with the Respondent™s continuing statutory 
obligation to bargain with the Union until the September 
30 certification of results 
issued.  The Respondent was 
required to notify the union of any proposed changes in 
the employees™ terms and conditions of employment.  
This is what the Respondent did by its July 8 letter to the 

Union.  Indeed, the judge found that the letter constituted 
a request that the Union bargai
n, specifically that it agree 
to waive the terms of the co
llective-bargaining agreement 
so Huntington unit employees
 could receive the bonus. 
To conclude, as the judge did, that the July 8 offer con-
stituted both a request for bargaining and a discrimina-
tory change in policy to reward the Huntington employ-
ees for voting to decertify the Union seems to us incon-
sistent.  We find that the Respondent was simply fulfill-
ing its legal obligation and therefore can not sustain the 
judge™s finding that by making this proposal (or offer to 
bargain) the Respondent disc
riminatorily changed the 
VIP bonus eligibility policy in violation of Section 

8(a)(3).   
The judge also found that the Respondent was legally 
required to give the Huntington unit employees the VIP 

bonus at the scheduled distribution time in August and 

that it violated Section 8(a)(3) by delaying the distribu-
tion until after the decertificati
on results were final.  In 
her view, the Respondent was 
motivated by an intent to 
undermine support for the Unio
n. She found that the de-
lay ﬁenabled VOCA to drive home to employees the 

connection between receiving 
VIP bonuses and decertifi-
cation of District 1199.ﬂ  
Had the Respondent paid this bonus in August, how-
ever, it clearly would have unilaterally changed contrac-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 594tual terms and violated Section 8(a)(5). As shown by its 
July 19 counterproposal, the Union did not waive its bar-
gaining rights on this subject.  Nor, as of August, had the 
parties reached agreement on th
e issue.  In these circum-
stances, by waiting until October (after the Union was 
decertified and the Responden
t was therefore no longer 
obligated to bargain with the Union) to distribute the VIP 
bonus, the Respondent was simply fulfilling its legal 
obligations.  Therefore, we do not agree with the judge 
that the ﬁdelayﬂ in distributing the bonus was discrimina-
torily motivated. 
Assuming arguendo that the judge was correct in infer-
ring a discriminatory motive for the delay, we find that 
the Respondent has met its 
Wright Line
4 burden of show-
ing that it would not have distributed the bonus to the 
Huntington unit employees in August even absent that 
motivation. The Respondent could not lawfully have 
made the distribution in August without the Union™s con-
sent.  The Respondent™s continuing duty to bargain with 
the Union until the decertification was final acts as a 
Wright Line
 defense to the 8(a)(3) allegations of the 
complaint.  Accordingly, we shall reverse the judge™s 
finding of this 8(a)(3) violation, as well. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified and orders that the Respondent, VOCA Corpo-

ration, VOCA Corporation of
 Ohio, Inc., VOCA Corpo-
ration of Washington, D.C., and VOCA Corporation of 
West Virginia, Inc., Huntington, West Virginia, its offi-
cers, agents, successors, and assigns, shall take the action 
set forth in the Order as modified and set forth in full 
below. 
1. Cease and desist from 
(a) Interfering with, restraining, or coercing employees 
in the exercise of the rights 
guaranteed them by Section 7 
of the Act by issuing a VI
P program statement that 
automatically excludes unio
n-represented employees 
from participation, by announcing a discriminatory re-
duction of benefits for union-represented employees, and 
by impliedly promising an additional benefit to employ-

ees if they reject or continue to reject union representa-
tion. 
(b) Refusing to bargain upon request with District 
1199 and refusing to provide District 1199 with informa-
tion that is relevant to, and necessary for, collective bar-
gaining. 
(c) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
                                                          
                                                           
4 Wright Line
, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 
1981), cert. denied 455 U.S. 989 (1982). 
(a) Provide District 1199 with information concerning 
the gross amount of dollars involved in the VIP program. 
(b) On request, bargain with District 1199 over exten-
sion of the VIP program to employees in the West Vir-
ginia bargaining units represented by District 1199. 
(c) Within 14 days after service by the Region, post at 
its headquarters facility and other facilities copies of the 

attached notice marked ﬁAppendix.ﬂ
5  Copies of the no-
tice, on forms provided by the Regional Director for Re-
gion 9, after being signed by the Respondent™s authorized 

representative, shall be posted by the Respondent and 
maintained for 60 consecutive days in conspicuous places 
including all places where not
ices to employees are cus-
tomarily posted.  Reasonable steps shall be taken by the 

Respondent to ensure that the notices are not altered, de-
faced, or covered by any other 
material.  In the event that, 
during the pendency of these proceedings, the Respondent 

has gone out of business or clos
ed the facilities involved in 
these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy
 of the notice 
to all current 
employees and former employees employed by the Re-
spondent at any time since April 17, 1994. 
(d) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
 MEMBER BRAME
, concurring and dissenting in part. 
I agree with my colleagues 
that the Respondent vio-
lated Section 8(a)(1) of the Act by excluding union-
represented employees from participation in the VIP 
program,
1 and Section 8(a)(5) by refusing to bargain with 
the Union and provide requested information.  I also 
agree with my colleagues that the judge™s 8(a)(3) find-

ings must be reversed.
2  Contrary to my colleagues, how-
 5 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
1 In adopting the judge™s finding of 
this violation, I do not rely on the 
judge™s observation, set out at fn. 1 
of her decision, that the Respondent 
corrected the offending language in its 1995 edition of the VIP Pro-
gram.  This evidence should be excluded from consideration as, in 
effect, a subsequent remedial measure.  See Fed. R. Evid. 407. 
2 In dismissing these 8(a)(3) allegations, I find it unnecessary to ad-
dress W. A. Krueger Co.
, 299 NLRB 914 (1990), a case relied on by 
my colleagues.  The Respondent does not contend that it did not have 

a bargaining obligation in July and 
August 1994 when the events at 
issue here occurred.  
In finding that the General Counsel had established a prima facie 
case that the Respondent™s actions regarding the VIP bonuses for the 
first half of 1994 were intended to undermine support for the Union, the 
judge found evidence of the Respondent™s antiunion animus in, inter 

alia, Eaton™s distribution of a memorandum listing decertification of 
District 1199 as a long-term corporate goal.  
Contrary to the judge, I would not find this statement demonstrates 
union animus on the part of the Respondent.  Such a statement that lists 

decertification of a union as a corporate goal is clearly lawful under 
 VOCA CORP. 595ever, I would not find that the Respondent violated Sec-
tion 8(a)(1) of the Act either by impliedly promising em-
ployees an increase in benefits if they continued to reject 
the Union or by telling employees that their benefits 
would automatically be reduced because they were repre-
sented by the Union.  
As to the former issue, the Respondent™s employees in 
the Huntington, West Virginia, bargaining unit, voted to 

decertify the Union in an election held on October 25, 
1993.  Thereafter, the Union filed objections to the elec-
tion.  In July 1994, while the Union™s objections to the 
election were still pending before the Board, Vincent 
Pettinelli, VOCA™s chairman of the Board, addressed the 
employees in the Huntington bargaining unit and dis-
cussed with them, inter alia, the VIP bonus program.  
After the meeting, employee Rosie Smith asked VOCA™s 
director of operations for West Virginia, Mary Bea 
Eaton, whether the VIP program was only for nonbar-
gaining unit employees.  Eaton replied that as soon as the 
decertification results were final, the employees would 
get their VIP checks and that
 she would personally place 
Smith™s bonus check in her hands. 
The judge found that Eaton™
s statement, that employ-
ees would get the VIP bonus as
 soon as the decertifica-
tion results were final, constituted an implied promise of 
benefits.  The Union having 
already lost the decertifica-
tion election when the alleged promise of benefits was 
made, the judge found a violation on the ground that if 
the Board found merit in the Union™s objections to the 
election and ordered a seco
nd election, the employees 
would know that they would only get this benefit if they 
continued to reject union representation.  For the follow-
ing reasons, I would not find this violation. 
First, contrary to my colleagues, I find that Eaton™s 
statement, i.e., that the em
ployees would get their VIP 
checks as soon as the decertification results were final, 
was lawful because it was nothing more than a truthful 
statement, made in response to Smith™s question, that the 
VIP bonus program applicable to unrepresented employ-
ees would also apply to the Huntington bargaining unit 
employees after the Union had been decertified.  See 
                                                                                            
                                                           
Sec. 8(c) of the Act because it  ﬁcontains no threat of reprisal or force 
or promise of benefit.ﬂ  In these circumstances, the memorandum 
statement at issue can not provide ev
idence of union animus because, as 
Sec. 8(c) further provides, [t]he e
xpressing of any views, argument, or 
opinion, or the dissemination thereof 
. . . shall not constitute or be 
evi-dence of an unfair labor practice under any of the provisions of this 
Act.ﬂ  (Emphasis added.)  See 
Medeco Security Locks, Inc. v. NLRB
, 142 F.3d 733, 744 (4th 
Cir. 1998), citing Alpo Pet Foods, Inc. v. NLRB
, 126 F.3d 246, 252 (4th Cir. 1997) (ﬁ
speech protected by [Sec. 8(c)] 
cannot be used by the General Counsel to establish an employer™s anti-
union animusﬂ); 
Holo-Krome Co. v. NLRB, 907 F.2d 1343, 1345Œ1347 
(2d Cir. 1990), and cases there cited. 
Indeed, the Board and courts have found analagous statements ex-
pressing an employer™s opposition to unionization lawful.  See 
Moun-
taineer Petroleum, 301 NLRB 801 (1991
); L™Eggs Products, Inc. v. 
NLRB, 619 F.2d 1337, 1347 (9th Cir. 1980); 
NLRB v. Threads, Inc.,
 308 F.2d 1, 8Œ9 (4th Cir. 1962). 
Fabric Warehouse
, 294 NLRB 189 (1989), affd. 902 
F.2d 28 (4th Cir. 1990) (table); 
Viacom Cablevision
, 267 
NLRB 1141 (1983).  There is no suggestion that the VIP 
bonus program is unlawful.  Obviously, after decertifica-
tion, which, as discussed below, had in fact already taken 
place, the Huntington bargai
ning unit employees would 
get that bonus.  In these circumstances, it was not unlaw-
ful for Eaton, in response to a question regarding the 
applicability of the VIP progra
m, to clarify that the VIP 
program would apply to the Huntington bargaining unit 
employees after decertification of the Union.  The fact 
that Eaton explained that the employees would be eligi-
ble for the VIP program by stating that the employees 
ﬁwould getﬂ the VIP bonus after the results of the previ-
ously counted vote were certified  does not convert a 
truthful explanation of the applicability of the VIP bonus 
program into an implied promise of benefits.
3 Further, since the decertification election had already 
been held and no second election was required, the unit 
employees had already, in eff
ect, finally rejected the Un-
ion when Eaton made the statement at issue here.  Thus, 
to find the violation, the judge had to assume that if a 
second election were necessary
, the statement would be 
unlawful because the unit employees would understand 
that they would only get the VIP bonus if they continued 
to reject the Union, i.e., voted against the Union in a sec-
ond decertification election.  My colleagues have 
adopted the judge™s analysis of, in effect, this hypotheti-
cal situation to transform a correct factual response to a 
question into a violation.  However, I cannot find a viola-
tion that depends on such convaluted reasoning grounded 
on speculation.  For these reasons, I would reverse the 
judge and dismiss this allegation.   
As to the second of these 8(a)(1) allegations, as ex-
plained by the judge, the 
VOCA Corporation Compensa-
tion Committee (the ﬁcompensation committeeﬂ or 
ﬁcommitteeﬂ) makes recomme
ndations to higher man-
agement about matters concerning employee compensa-
tion.  Employees and managers from different regions of 
VOCA Corporation serve on the committee.  Pettinelli 
directed that the compensation committee minutes be 
 3 J. J. Newberry Co.,
 249 NLRB 991 (1980), a case relied on by the 
majority to support its finding that Eaton™s statement constituted an 
implied promise of benefits, is easily distinguishable.  In that case, 
while objections to an initial representation election were still pending, 
the respondent told part-time employees that they would now be enti-
tled to certain benefits.  There was no lawful basis for this statement 
and the judge found that it constituted an unlawful attempt to reward 
employees for rejecting the union and to influence their freedom of 
choice in the event of a second election.  Id. at 1009Œ1010.  In the 
present case, by contrast, as explai
ned above, when the results of the 
decertification election became final,
 the employees would be eligible 
to participate in the VIP bonus program.  Thus, Eaton™s statement here 

was not an attempt to ﬁrewardﬂ the employees for rejecting the Union, 

but rather an explanation of the lega
l consequences of that event.  As 
such, Eaton™s statement cannot be construed as an implied promise of 

benefits.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 596posted at all VOCA facilities so that the employees could 
see them. 
On January 20 and March 16, 1995, the compensation 
committee reviewed VOCA™s policy that employees who 
transferred from nonunion to
 union-represented facilities 
should be paid a pro rata share of the VIP bonus for the 
period of time worked in the nonunion facility.  The 

committee™s recommendation that this policy be elimi-
nated was incorporated into the compensation committee 
minutes for those dates. 
Applying the doctrine of apparent authority,
4 the judge 
found that the Respondent violated Section 8(a)(1) by 
announcing to the employees through the compensation 
committee minutes that union-represented employees 
would no longer be eligible for prorated bonuses when 
transferring from non-union to union-represented facili-
ties.  In reaching this conclu
sion, the judge found that the 
employees would ﬁview the minutes of the committee as 
authoritativeﬂ because two ma
nagement officials, Amy 
Schultz Prather, who, as VOCA™s manager of budget and 

finance, administered the VI
P program, and Sandi Kiser-
Griffith, who represented VOCA at contract negotiations, 
were on the twelve person committee.  Thus, the judge 
found, in effect, from Schultz Prather™s and Kiser-
Griffith™s mere presence on 
the compensation committee, 
that employees would reasonably believe that the com-

pensation committee spoke and acted for management 
and therefore reflected compan
y policy.  Contrary to my 
colleagues, I would reverse the judge and dismiss this 
allegation.  
In finding that the Respondent was responsible for the 
compensation committee minut
es, the judge gave too 
much weight to the fact that Schultz Prather and Kiser-
Griffith were on the committee and she failed to consider 
properly the Respondent™s contention that the compensa-
tion committee did not reflect corporate policy.  As to the 
former issue, Pettinelli testified without contradiction 
that the compensation committee was comprised of rep-
resentatives from different employee levels throughout 
the corporation so that each member of the committee 
would represent ﬁa grouping of employeesﬂ and that the 
minutes were posted ﬁto assure total input within the 
corporation.ﬂ
5  (Tr. 215Œ216.)  As to the latter issue, Pet-
                                                          
                                                                                             
4 As explained in Southern Bag Corp.,
 315 NLRB 725, 725 (1994): 
The Board applies common law principles when examining 
whether an employee is an agent 
of the employer.  Apparent au-
thority results from a manifesta
tion by the principal to a third 
party that creates a reasonable basis for  the latter to believe that 
the principal has authorized the 
alleged agent to perform the acts 
in question. . . . The test is whether, under all the circumstances, 

the employees ﬁwould reasonably believe that the employee in 
question [the alleged agent] wa
s reflecting company policy and 
speaking and acting for manageme
nt.ﬂ  (Citations omitted.)  
Wa-
terbed World
, 286 NLRB 425, 426Œ427 (1987). 
5 Pettinelli™s testimony in this regard
 is supported by the statement in 
the Compensation Committee™s minutes for the January 20, 1995 meet-
ing (G.C. Exh. 33) that ﬁ[t]he Committee invites direct correspondence 
tinelli further testified without contradiction that the pur-
pose of the compensation committee was to make rec-
ommendations to senior managers at the corporate level 
who, in turn, chose to recommend all or parts of the 
compensation committee™s re
commendations to VOCA™s 
board of directors, and that only the board of directors 
could establish official corporate policy.
6  Thus, rather 
than reflecting official policy, it is clear that the minutes 
set out only a representative committee™s recommenda-
tions and that they are posted to invite employee re-
sponse.
7  Accordingly, I find no basis for assuming that 
the employees ﬁwould reasonab
ly believe that the [com-
pensation committee] was reflecting company policy and 
speaking and acting for managementﬂ through the posted 
committee minutes.8  I would therefore reverse the judge 
and dismiss this 8(a)(1) allegation also. 
 APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT
 interfere with, restrain, or coerce em-
ployees in the exercise of ri
ghts guaranteed them by Sec-
tion 7 of the Act by issuing a VIP program statement that 
automatically excludes unio
n-represented employees 
from participation, by announcing a discriminatory re-
duction of benefits for union-represented employees, and 
by impliedly promising an additional benefit to employ-
ees if they reject or continue to reject union representa-
tion. 
 from employees regarding compensation matters and is always willing 
to consider any concern expressed by an employee.ﬂ 
6 Thus, in the present case, although the compensation committee 
minutes for January 20, 1995 (G.C. E
xh. 33), state that the committee 
ﬁdiscussed and approvedﬂ the policy at
 issue here, as the judge herself 
noted, the policy was never put into 
effect.  According to Pettinelli™s uncontradicted testimony, the board 
of directors had not approved it. 
7 In the absence of any evidence that employees were unaware of the 
committee™s function, and given that the compensation committee 
minutes on their face (see fn. 5, above) solicit employee input, I cannot 
agree with the majority that the 
minutes have had a ﬁreasonable  ten-
dency . . . to interfere with
 employees™ section 7 rights.ﬂ 
8 See fn. 4, above. 
 VOCA CORP. 597WE WILL NOT
 refuse to bargain upon request with Dis-
trict 1199 and 
WE WILL NOT 
refuse to provide District 
1199 with information that is relevant to, and necessary 
for, collective bargaining. 
WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL provide District 1199 with information con-
cerning the gross amount of dollars involved in the VIP 

program. 
WE WILL bargain, upon request, with District 1199 
over extension of the VIP program to employees in the 

West Virginia bargaining units represented by District 
1199. 
 VOCA C
ORPORATION
, VOCA CORPORATION 
OF OHIO, INC., VOCA C
ORPORATION OF 
WASHINGTON, D.C., 
AND VOCA C
ORPORATION 
OF WEST VIRGINIA, INC.  Engrid Emerson Vaughan, Esq., 
for the General Counsel
. Thomas J. Wiencek, Esq., 
of Cleveland, Ohio
, and
 Paul L. Bitt-
ner, Esq., 
of Dublin, Ohio, for VOCA Corporation
. Michael J. Hunter, Esq., 
of Columbus, Ohio, for the Charging 
Party
. DECISION STATEMENT OF 
CASE JUDITH A. D
OWD
, Administrative Law Judge. In Case  9Œ
CAŒ32133Œ2, District 1199, the Health
 Care and Social Service 
Union, SEIU, AFLŒCIO (District 1199), filed charges and 
amended charges alleging that VOCA Corporation and its 
wholly owned subsidiary, VOC
A Corporation of West Vir-
ginia, Inc. (VOCA and VOCA We
st Virginia) had engaged in 
certain unfair labor practices wh
ich violated Section 8(a)(1), 
(3), and (5) of the National Labo
r Relations Act (the Act).  In 
Case 9ŒCAŒ32278, Service Employees International Union 
AFLŒCIO (SEIU) filed charges and amended charges alleging 

that VOCA Corporation and its 
wholly owned subsidiaries, 
VOCA Corporation of Ohio, VOCA Corporation of Washing-
ton, D.C., and VOCA Corporati
on of West Virginia (VOCA and its subsidiaries) violated Sec
tion 8(a)(3) and (5) of the Act. 
On November 30, 1994, the Board™s Regional Office for Re-
gion 9 issued an order consolidating cases, consolidated com-
plaint and notice of hearing 
(complaint) alleging that VOCA 
and its subsidiaries violated Sect
ion 8(a)(1) of the Act by main-
taining a bonus plan which excluded all union-represented em-
ployees from participation and Section 8(a)(1) and (3) of the 
Act by, on or about August 1994, failing to distribute bonus 
checks to employees who were represented by SEIU affiliates, 
in order to discourage employees from engaging in union ac-
tivities.  The complaint further alleged that VOCA and VOCA 
West Virginia violated Section 8(a)(1) of the Act by impliedly 
promising, in June or July 1994,
 that employees would receive 
increased benefits if District 1199 lost a decertification election 
and Section 8(a)(1) and (5) of the Act by failing and refusing 
since August 9, 1994, to provide information to, and bargain with, District 1199 concerning the VIP bonus program. 
This case was tried at Hunti
ngton, West Virginia, on May 
23, 24, and 25, 1995.  At the hearing, all parties were repre-
sented and were afforded full opportunity to be heard, to exam-

ine and cross-examine witnesses, and to introduce evidence.  
During the course of the hearing, the General Counsel amended 
the complaint to add an allegation that VOCA violated Section 
8(a)(1) of the Act by announcing a discriminatory reduction in 
benefits for union-represented em
ployees.  Following the close 
of the hearing, VOCA Corporation and the General Counsel 

filed briefs.  Counsel for District 1199 adopted the brief for the General Counsel.  On consideration of the entire record includ-
ing my observation of the witnesses and their demeanor, as well 
as the briefs filed by the parties, I make the following  
FINDINGS OF FACT
 I.  JURISDICTION
 The complaint alleges, the answer admits, and I find that 
VOCA and its subsidiaries, at all material times, has been an 
employer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act. 
II.  THE LABOR ORGANIZATION
 The complaint alleges, the answer admits, and I find that at 
all material times herein, SEIU
 and District 1199 have been 
labor organizations within the m
eaning of Section 2(5) of the Act. 
III.  THE ALLEGED UNFAIR LABOR PRACTICES
 A.  The 1993 and 1994 VIP Program Statement
 VOCA and its subsidiaries are engaged in providing residen-
tial services to individuals who 
are mentally retarded or suffer 
from developmental disabilities.  VOCA employs approxi-
mately 2700 employees in Ohio, West Virginia, North Caro-

lina, Maryland, and Washington, D.C.  SEIU affiliates repre-
sent VOCA employees in bargaining units throughout those 
locales. 
In 1992, VOCA adopted a corporatewide bonus program 
called the VOCA Incentive Plan (VIP).  Under the plan, eligi-
ble employees could earn two t
ypes of bonusesŠa bonus of 2.5 percent of their base pay if their individual group home attained 
95 to 100 percent of its annual profit target (unit bonus) and another 2.5 percent if all 
VOCA group homes reached 95 to 
100 percent of their profit targets (company bonus).  After the 

VIP was instituted, VOCA annually distributed to all of its 
subsidiaries a publication explaining the VIP program.  In 1993 
and 1994, the VIP program statement contained the following 
rules governing employee eligibility for participation in the 
bonus program: You are eligible for a bonus if: 
 You are a full-time employee on the first business day of the 
Plan Year. . . . 
 You are not a member of a 
collective bargaining unit. 
 It is well settled that an empl
oyer violates Section 8(a)(1) of 
the Act through a provision in, or a statement about, a plan 
which suggests that employee
s who choose union representa-tion will automatically be excluded from participation or that 
continued coverage under the plan will not be subject to bar-
gaining.  See 
Hertz Corp
., 316 NLRB 672 (1995); 
Phelps 
Dodge Mining Co.
, 308 NLRB 985, 995 (1992); 
Niagara Wires, 240 NLRB 1326 (1979).  As the Board has stated:  
 ﬁWhat is unlawful is the suggestion inherent in the ex-
clusionary language that unr
epresented employees will 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 598forfeit the plan™s benefits if
 they choose union representa-
tion.ﬂ Handleman Co., 283 NLRB 451, 452 (1987). 
 In this case, VOCA and its subsidiaries informed employees 
that they were automatically ineligible for VIP bonuses if they 
chose to be represented by a un
ion in a collective-bargaining 
unit.  After reading the plan 
statement, employees would tend 
to be discouraged from exercising their right to engage in union 
activities, since, according to the plan statement, membership in 
a union meant automatic disqualification from receiving a bo-
nus.  Furthermore, there is no suggestion in the VOCA program 
statement that union-represented employees could become 
eligible to receive VIP bonuses 
if their bargaining representa-
tive negotiated this benefit for th
em.  The Board has held that 
exclusionary language similar to that used by VOCA in its 

1993 and 1994 VIP program statement violates Section 8(a)(1) 
of the Act.1  Hertz Corp.
, 316 NLRB 1326 (1995); 
Dura Corp., 156 NLRB 285 (1965), enfd. 311 F.2d 219 (2d Cir. 1962), cert. 
denied 372 U.S. 977 (1963). 
 B.  The Alleged Implied Promise of Benefits
 All VOCA West Virginia bargaining units, including the 
Huntington Group Homes unit (Huntington unit) were repre-

sented by District 1199, under 
a single collective-bargaining 
agreement effective from September 1, 1993, to August 31, 
1996.  On October 25, 1993, VOCA employees in the Hunting-
ton unit voted to decertify District 1199 and the Union filed 
objections to the conduct of the election.  About July 1994, 
while union objections to the conduct of the decertification 
election were still pending before
 the National Labor Relations Board (the Board), the chairman of the board of VOCA Corpo-
ration, Vincent Pettinelli, held a meeting of all of the Hunting-
ton employees.  He discussed,
 among other topics, the VIP bonus program.  At the end of the meeting, employee Rosie 
Smith asked Mary Bea Eaton, VOCA™s director of operations 
for West Virginia, whether it was true that the VIP bonus was 
only for nonbargaining unit employees.  Eaton replied that as 
soon as the decertification electi
on results were final, the em-
ployees would get VIP checks 
and that she would personally 
place Smith™s bonus ch
eck in her hands.  
 In evaluating employer conduct which allegedly violates 
Section 8(a)(1) of the Act, the test is ﬁwhether the employer 
engaged in conduct which reasona
bly tends to interfere with, 
restrain, or coerce employees in the free exercise of rights un-
der the Act.ﬂ  
NLRB v. Almet, Inc
., 987 F. 2d 445 (7th Cir. 
1993); Reeves Bros., Inc
., 320 NLRB 1082 (1996).  It is well-settled that an employer violates Section 8(a)(1) of the Act by 

impliedly promising 
employees additional 
pay or other im-proved benefits if they re
ject union representation.  
P.A. Incor-
porated, 248 NLRB 491 (1980); Grimes Mfg., 250 NLRB 254 
(1980).   
Here, Eaton held out the promise that employees would re-
ceive VIP bonuses if they continued to reject representation by 
District 1199.  Although the empl
oyees had already voted to 
decertify District 1199, union objections to the conduct of the 
elections were still pending before the Board.  At the time Ea-
                                                          
                                                           
1 It should be noted that in 1995, VOCA changed its VIP eligibility 
statement to read: ﬁYou are eligible 
for a VIP payment . . . if . . . You 
are not a member of a collective-bargaining unit (unless the terms of 
the VIP have been negotiated into your collective bargaining agree-
ment).ﬂ 
Eaton talked to Smith, it was possible that the Board could have 
overturned the results and ordered a new election.  Smith and 
other similarly situated employee
s were therefore vulnerable to 
an implied promise of benefits if they voted against District 
1199 in any rerun election.  I find that Eaton™s statement to 
employee SmithŠthat employee
s would get VIP checks as soon as the decertification results were finalŠconstituted an 
implied promise of increased benefits if employees continued 
to reject union representation.
2  I therefore find that VOCA and 
VOCA West Virginia violated Section 8(a)(1) of the Act by 
promising employees increased be
nefits in order to undermine 
support for the Union. 
VOCA contends that it cannot be held liable for unfair labor 
practices committed by officials of
 its subsidiary corporations 
because they are independent corporate entities.  VOCA™s con-
tention is without merit.  Derivative liability may be imposed 
upon nominally separate businesses which the Board finds are 
so closely related that they comprise a single integrated enter-
prise.  Iron Workers Local 15
, 306 NLRB 309, 310Œ311 
(1992); Emsing™s Supermarket, Inc., 284 NLRB 302 (1987).  In determining whether two or more companies constitute a single 
employer, the controlling criteri
a are (1) common ownership, (2) integration of operations, 
(3) common management, and (4) 
centralized control of labor relations.  
Radio & Television
 Broadcast Technicians Local 1264 v. Broadcast Service of 
Mobile, Inc., 380 U.S. 255 (1965).  In this case, at least three of 
the factors indicate that VOCA and its subsidiaries are a single 

employer.  Common ownership 
is established because VOCA 
stipulated that all of the VOCA subsidiaries have the same 

board of directors, the same offi
cers and the same shareholders.  
There is insufficient evidence to determine whether all of 

VOCA™s operations are integrated.  However, common man-
agement is establishe
d through evidence showing that each of 
the regional directors of VOCA™s subsidiary companies is an 
employee of VOCA corporation.  VOCA™s organizational 
charts also show that the regional operations and facilities are 

under the VOCA corporate umbrella.  Most significantly, there 
is substantial evidence of centrali
zed control of labor relations.  
The collective bargaining agreement covering the West Vir-
ginia units is between VOCA Corporation and District 1199 
and it was signed by Eaton, ac
ting on behalf of VOCA.  VOCA 
benefit programs are typically ma
de available to all employees 
corporate wide.  The evidence with respect to the VIP program 
also shows that corporate level employees exercise significant 
control over the way in which the benefits are administered.  
Throughout his testimony, VOCA™s chairman of the board, 
Vincent Pettinelli, referred to the 2700 employees of VOCA 
and its subsidiaries as VOCA employees.  Vacancies at any of 
 2 VOCA contends that this same 
issue of an implied promise of 
benefits was litigated in the decertif
ication election proceeding and that 
the finding thereinŠthat Eaton™s statement did not constitute a promise 
of improved benefits but was a fa
ctual explanation of nonunion em-
ployees™ wages and benefitsŠis res adjudicata for purposes of this 
unfair labor practice proceeding. The 
record reflects that although an 
objection concerning alleged promises of benefits by Eaton was liti-
gated in the decertification proceeding, the statements by Eaton in that 
case are substantially different from the statement Eaton made here.  In 
any event, findings in a representa
tion case concerning even precisely the same conduct that is the basis of
 an unfair labor practice complaint 
are not binding in the unfair 
labor practice proceeding.  See Eidal In-
ternational Corp.
, 224 NLRB 911, 912Œ913 (1976); 
Telex Corp., 171 
NLRB 1155, 1172Œ1173 (1968), and cases cited; 
Wagner Industrial 
Products Co.
, 162 NLRB 1349, 1353Œ1357 (1967). 
 VOCA CORP. 599the facilities of VOCA and its 
subsidiaries are posted for bid 
and any employee may transfer to a posted job in another sub-
sidiary™s facility.  Under the circumstances of this case, I find 
that VOCA Corporation and its subsidiaries are a single em-
ployer. 
C.  The Alleged Refusal to Provide Information
  On July 8, 1994, VOCA™s Mary Bea Eaton wrote to Teresa 
Ball, area director for District
 1199, requesting permission to 
distribute VIP bonus checks to the Eighth Avenue and Virginia 

Avenue employees of the Huntingt
on unit.  In her reply of July 
19, 1994, Ball tentatively agreed
 to the distribution pending 
review of information about the VIP.  Ball requested ﬁ[t]he 
gross amount of dollars involv
ed,ﬂ how VOCA determines who 
is an eligible employee, a
nd why bonus money was only avail-
able to Huntingt
on employees.   
On August 9, 1994, Eato
n replied as follows: 
 The VIP program is only available to employees not in the 
bargaining unit.  As you know, it is expensive for a company 
to be unionized.  Cost associated with grievance and arbitra-
tion hearings, and travel time ad
 [sic] up to an additional 25% 
of cost. 
 Eligible homes are those that made 95% of their budget. We 

have very few of these for the 1st half of 1994, however two 

of these homes are in Huntington. 
 We would like to distribute 
these incentives knowing that we are pending the final decer-

tification decision.  This amount is approximately 2%of the 
individual wage with the other 3% being paid in February of 
1995 pending positive budget results. . . . I would like to dis-
tribute these bonuses to 8th Avenue and Virginia Ave. group 
home employees. 
 Please let me know as soon as possible as these checks are 
scheduled to be distributed in August.  
 It is well settled that an employer has a statutory obligation 
to provide a union with information that it needs for the proper performance of its duties as collective-bargaining representa-
tive.  
NLRB v. Acme Industrial, 385 U.S. 432 (1967);  
NLRB v. 
Truitt Mfg. Co.
, 351 U.S. 149, 152 (1956).  This duty to pro-
vide information includes inform
ation relevant to contract ad-
ministration and negotiations.  
Shoppers Food Warehouse
, 315 NLRB 258, 259 (1994).  In determining whether an employer is 
obligated to supply particular information, a broad discovery 
standard is applied and the only 
question is whether there is a 
ﬁprobability that the desired information [is] relevant, and that 
it would be of use to the union in carrying out its statutory du-
ties and responsibilities.ﬂ  
NLRB v. Acme Industrial
, 385 U.S. at 
437 and fn. 6. 
It is uncontested that Eaton provided all of the information 
requested by District 1199, except for the gross amount of dol-
lars involved.  Eaton™s letter 
does not dispute the appropriate-
ness of this request.  Information concerning the gross amount 
of dollars devoted to the VIP program was relevant and neces-
sary for District 1199 to properly perform its collective-
bargaining duties.  The fact that VOCA offered bonuses of up 
to 5 percent of base pay to 
nonrepresented employees meant 
that VOCA had financial resources available for employee 

compensation that were being devoted exclusively to nonrepre-

sented employee bonuses.  District 1199 was entitled to know 
how much money had been set aside by VOCA for the VIP 
program, since some of those f
unds presumably could be used 
for  higher wages for all bargaining unit employees or to extend 
the VIP bonus program to union-represented employees.  The 

information requested by Dist
rict 1199 was relevant to, and 
necessary for, the proper performance of its bargaining duties 
and the failure of VOCA West Virginia to provide this informa-
tion violated Section 8(a)(1) and (5) of the Act.
3 D.  The Alleged Refusal to Bargain
 In Ball™s July 19th reply to Eaton™s proposal to distribute bo-
nus checks, Ball not only requested information about the VIP 
program, she also added the following.  Ball wrote ﬁwe (Dis-
trict 1199 and its officials) represent VOCA employees 
throughout West Virginia and feel that the Bonus should be 
distributed to all Bargaining Unit VOCA West Virginia em-
ployees.ﬂ
4 ﬁ[W]hile a request to bargain is a prerequisite to the em-
ployer™s duty to bargain . . . th
e request need take no special 
form, so long as there is a cl
ear communication of meaning.ﬂ  
Armour & Co
., 280 NLRB 824, 828 (1986), quoting from 
Sco-bell Chemical Co. v. NLRB
, 267 F.2d 922, 925 (2d Cir. 1959).  
Whether there has been a clear communication of a request to 
bargain does not depend entire
ly upon the words employed by 
the party making the request.  The Board has also examined the 
factual setting underlying the request.  See 
Dubuque Packing
 Co., 303 NLRB 386, 398 (1991), and cases cited in footnote 36, 
holding that a request for informa
tion is tantamount to a request 
for bargaining. 
In effect, Eaton™s letter to 
Ball was a request for a union 
waiver of the terms of the collective-bargaining agreement, so 
that VOCA could pay certain unit employees VIP bonuses not 
provided for in the contract.  District 1199 responded by re-
questing more information about the VIP, pointing out that 
District 1199 represents all We
st Virginia bargaining unit em-
ployees, and taking the position that VIP bonuses should be 

paid to all represented employee
s.  Under these circumstances, 
where VOCA created a bargaining situation by requesting a 
union waiver of the contract te
rms, and District 1199 responded 
with a request for informatio
n and a counterproposal, VOCA 
should have understood that Di
strict 1199 was attempting to 
engage in bargaining.  I theref
ore find that Ball™s July 19,1994, 
letter contained a request fo
r bargaining which VOCA West 
Virginia failed or refused to honor.  This refusal to bargain over 

the VIP violated Section 8(a)(1) and (5) of the Act. 
E.  The Alleged Discriminat
ory Failure to Distribute 
VIP Bonus Checks
 VOCA did not distribute VIP b
onuses to employees in the 
Eighth Avenue and Virginia Avenue homes as scheduled, in 
August.  On September 30, 1994, 
the Board affirmed the results 
of the Huntington decertification election and decertified Dis-
trict 1199.  In October 1994, VOCA distributed VIP bonus 
checks to employees in the Eighth Avenue and Virginia Ave-
nue group homes of the Huntington unit.  
Section (a)(3) of the Act makes it an unfair labor practice for 
an employer, ﬁby discrimination in
 regard to...any term or con-
                                                          
 3 VOCA™s contention in its brief that Eaton provided District 1199 
with the gross amount of dollars i
nvolved by stating that employees 
receive 2 percent of their individual
 wage and an additional 3 percent 
ﬁpending positive budget resultsﬂ is unmeritorious on its face. 
4 In addition to the Huntington unit, the West Virginia bargaining 
units consist of the Logan Group Homes; the Princeton Group Homes; 
the Beckley, Oak Hill, Lewisburg,
 Summersville Group Homes, and 
the Greenbrier Center. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 600dition of employment to encourage or discourage membership 
in any labor organization.ﬂ  29 
U.S.C. 158 (a)(3).
  ﬁThe policy of the Act is to insulate employees™ jobs from their organiza-

tional rights.ﬂ  
Radio Officers v. NLRB
, 347 U.S. 17, 40 (1954).  
Under Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 
899 (1st Cir. 1981), cert. denied 453 U.S. 989 (1982), approved 
in NLRB v. Transportation Management Corp., 462 U.S. 393 
(1983), the General Counsel must
 ﬁmake a prima facie showing sufficient to support the inference that protected conduct was a 
‚motivating factor™ in the employer™s decision.  Once this is 
established, the burden will shift to the Employer to demon-
strate that the same action woul
d have taken place even in the 
absence of the protected conduct.ﬂ  
Wright Line, supra at 1089 (footnote omitted).  Subsequently, the Board found that it was 
ﬁunnecessary formally to set forth [the 
Wright Line] analysis . . 
. where an administrative law judge has evaluated the em-

ployer™s explanation for its act
ion and concluded that the rea-
sons advanced by the employer were pretextual, [which] deter-
mination constitutes a finding that
 the reasons advanced by the 
employer either did not exist or
 were not in fact relied upon.ﬂ  
Limestone Apparel Corp
., 255 NLRB 722, 722 (1981). 
The General Counsel introduced 
sufficient evidence in this 
case to establish  a prima facie case that VOCA™s actions re-
garding VIP bonuses for the firs
t half of 1994 were intended to 
undermine employee support for th
e Union.  Evidence of anti-
union animus includes the exclusionary language of the 1993 
and 1994 VIP program statement 
and Eaton™s unlawful promise of benefits to employees if they supported decertification of 

District 1199.  Antiunion motivation is also evidenced by Ea-
ton™s distribution of a memo
randum on November 5, 1993, 
listing decertification of Distri
ct 1199 as a long-term corporate 
goal.5  In my view, however, the disc
rimination took two forms.  It 
originated with VOCA™s determination that the Eighth Avenue 
and Virginia Avenue employees 
were eligible for VIP bonuses.  
VOCA™s own evidence shows that it had an established policy 
of excluding from bonus eligibility all union-represented em-
ployees who were covered unde
r collective-bargaining agree-
ments that did not include the 
VIP.  The Eighth Avenue and 
Virginia Avenue employees who met their VIP profit targets 
for the first half of 1994 were
 represented by District 1199 
under a collective-bargaining agreement that did not include the 

VIP.  VOCA officials understood that District 1199 still repre-
sented the Huntington unit in early 1994 and that the collective-
bargaining agreement covering unit employees continued in 
effect.  Eaton indicates as much
 in her July 8, 1994 letter to 
Ball.  VOCA has also never offered any explanation why it 
deviated from its own rules to declare the Eighth Avenue and 
Virginia Avenue employees eligible for bonuses.  I find that 
VOCA™s unexplained change in its VIP eligibility policy 
amounted to discrimination in favor of employees who voted to 
decertify District 1199.  By doing so, VOCA was able to re-
ward employees for their opposition to the Union and to insure 
that these employees would vote
 against District 1199 in any 
rerun election.  I find that VOC
A violated Section 8(a)(1) and 
                                                          
                                                           
5 VOCA argues in its brief that Eaton™s memorandum cannot be re-
lied upon as evidence of antiunion motivation, since the corporate goals 
in the memorandum originated with an employee committee and not 
with Eaton.  Whether or not Eaton 
originated the idea of making decer-
tification of District 1199 a corporate goal, she endorsed the memoran-
dum containing this antiunion statem
ent by signing the cover letter and 
distributing the letter and memorandum
 to her habilitation directors. 
(3) of the Act by discriminatorily changing its VIP eligibility 
policy in order to reward employees for opposing unionization.  
General Clay Products Corp
., 306 NLRB 1046 (1992). 
6 I agree with the General Counsel that VOCA also discrimi-
nated against the Eighth Avenue and Virginia Avenue employ-
ees by delaying distribution of their bonus checks from August 
to October.  VOCA™s only explana
tion for its failure to distrib-
ute bonuses in August was that Ball refused to allow them to be 
distributed.  This explanation is clearly pretextual, since Ball™s 

letter specifically st
ates that District 1199 ﬁcould see no prob-lemﬂ with the distribution subject to review of the requested 
information concerning the VIP.  Since Eaton failed to provide 
all of the information requested and failed to enter into bargain-
ing with District 1199, it cannot 
properly attribut
e its delay in 
distributing checks to the Union.  In light of VOCA™s failure to 

offer any credible business explanation for its delay in distribut-
ing bonus checks, the only remaini
ng explanation is a desire to 
undermine support for the Union.  
I infer from the evidence that 
VOCA delayed distributing the VIP bonus checks from August 
to a date in October, after Dist
rict 1199 had been decertified.  
The delay enabled VOCA to drive home to employees the con-
nection between receiving VIP bonuses and decertification of 
District 1199.  I find that VOCA violated Section 8(a)(1) and 
(3) of the Act by delaying the distribution of VIP bonus checks 
until after District 1199 was decertified, in order to undermine 
employee support for the Union.  Cf. 
Pennsylvania Gas & Wa-
ter Co., 314 NLRB 791 (1994); 
Great Atlantic & Pacific Tea 
Co., 166 NLRB 27, 29 (1967).
7 F.  The Announcement of a 
Reduction in Benefits
 The VOCA Corporation Compensation Committee (the 
compensation committee) is composed of employees and man-

agers from different regions of the corporation.  The compensa-
tion committee makes recommendations to higher management 
concerning matters involving employee compensation.  Vincent 
Petenelli, the chairman of the board of VOCA Corporation, 
directed that the minutes of the compensation committee be 
posted at all VOCA facilities, so that the employees could see 
them.  On January 20 and March 16, 1995, the compensation 
committee reviewed the established VOCA policy that employ-
ees transferring from a nonunion to a union-represented facility 
are paid a pro rata share of 
the VIP bonus for the time worked 
in the nonunion facility.  The committee recommended that this 

policy be changed to eliminate 
prorated bonuses for employees 
transferring from nonunion to union-re
presented facil
ities.  This 
recommendation was incorporated into the minutes of the com-
pensation committee for those dates. 
An employer violates Section 8(a)(1) of the Act by telling 
employees that their benefits will automatically be reduced 
 6 Although this allegation is not includ
ed in the complaint, I find that 
it was fully and fairly 
litigated during the hearing.  Counsel for VOCA 
questioned Eaton about whether she ac
ted with a discriminatory motive 
in determining that Eighth Avenue
 and Virginia Avenue employees 
were eligible for VIP bonuses, and Eaton denied that she did.  I dis-
credit Eaton™s testimony in that regard.   
7 The complaint alleges that all of VOCA™s subsidiaries discrimina-
torily failed to distribute VIP bonus checks in August 1994, but the 

evidence introduced at the hearing re
lated only to Eighth Avenue and 
Virginia Avenue employees of VO
CA West Virginia, who were the 
only groups of employees that were shown to have met their VIP profit 
targets.  If no other union-represented employees met their profit tar-
gets, the issue of discrimination in the distribution of bonus checks does 
not arise.  VOCA CORP. 601because they are represented by a union.  
Ironton Publications
, 313 NLRB 1208 (1994).  Under the doctrine of apparent au-
thority, an employer may be he
ld responsible for statements 
which the employees could reasonably believe were authorized 
by the employer.  ﬁThe test is whether, under all the circum-
stances, the employees ‚would reasonably believe that . . . [the 
alleged agent] was reflecting company policy and speaking and 
acting for management.ﬂ  Southern Bag Corp.,
 315 NLRB 725, 725 (1994), quoting from 
Waterbed World, 286 NLRB 425, 
426Œ427 (1987).  See also 
Aluf Plastics
, 314 NLRB 706, fn.1 
(1994). VOCA contends in its brief that the compensation committee 
minutes are not attributable to it because these minutes do not 
constitute official corporate policy.  The record does not reflect 
the ratio of employees to managers on the committee.  How-
ever, the evidence shows that at least 2 of the 12-person com-
mittee are managerial employ
ees of VOCA.  Amy Schultz-
Prather is VOCA™s manager of budget and finance and Sandi 
Kiser-Griffith represented VOCA 
at union contract negotia-
tions.  The presence of Schultz-Prather on the committee is 
particularly significant beca
use she administers VOCA™s VIP 
plan.  Schultz-Prather was VOCA™s chief witness at the hearing 
concerning the operation of the 
VIP program and her testimony 
shows that she is extremely knowledgeable on this subject.  
Under these circumstances employees are likely to give signifi-
cant weight to the suggestions of the compensation committee 
and to view the minutes of the committee as authoritative.  I 
therefore find that VOCA violated Section 8(a)(1) of the Act by 
announcing to employees that 
union-represented employees 
would no longer be eligible for prorated bonuses when transfer-ring from a non-union to a union-represented facility.
8 CONCLUSIONS OF 
LAW 1.  VOCA Corporation and its w
holly owned subsidiaries is 
an employer engaged in commerce within the meaning of Sec-

tion 2(2), (6), and (7) of the Act. 
                                                          
                                                           
8 VOCA further contends in its brief that it never implemented the 
suggestion of the compensation committee concerning the elimination 
of prorated bonuses.  Actual implementation of the policy need not be 
shown.  The test is whether the statement reasonably tends to restrain, 
coerce, or interfere with employees rights under Sec. 7 of the Act.  I 
find that the recommended change in VIP policy reasonably tends to 
discourage employees from seeking union representation, since they 
would therefore be denied a prorated bonus. 
2.  SEIU and District 1199 are 
labor organizations within the 
meaning of Section 2 (5) of the Act. 
3.  VOCA Corporation and its wholly owned subsidiaries 
violated Section 8(a)(1) of the 
Act by maintaining a bonus plan 
during 1993 and 1994 which excludes all union-represented 
employees from participation and by announcing a reduction of 
benefits for union-represented employees. 
4.  VOCA Corporation and it
s wholly owned subsidiary, 
VOCA Corporation of West Virginia, Inc., violated: 
(a) Section 8(a)(1) of the Act 
by impliedly promising an ad-
ditional benefit to employees if 
they continued to reject union 
representation. 
(b) Section 8(a)(1) and (5) of the Act by refusing to provide 
requested bargaining information 
to District 1199 and by refus-
ing to bargain with it. 
(c) Section 8(a)(1) and (3) of 
the Act by discriminatorily ig-
noring VOCA™s established eligibility policy for VIP bonuses 
in order to reward employees
 who opposed union representa-tion and by delaying distribution of the bonus checks until after 
District 1199 was decertified, in order to discourage support for 
the Union. 
THE REMEDY Having found that VOCA Corporation and its wholly owned 
subsidiaries engaged in the above-described unfair labor prac-

tices, I shall recommend that they be ordered to cease and de-
sist therefrom, to take certain affirmative action designed to 
effectuate the policies of the Act, and to post the notice to em-
ployees appended to this decision.
9 [Recommended Order omitted from publication.] 
  9 The General Counsel seeks bac
kpay for all union-represented em-
ployees who were discriminatorily 
denied VIP bonuses in August 1994.  
Since I have found that only the Ei
ghth Avenue and Virginia Avenue 
employees were discriminated against in the distribution of the August, 
1994, VIP bonuses, and I have furthe
r found that VOCA discriminated 
in favor of these same employees by
 determining that they were eligi-
ble for bonuses, I have not in
cluded any backpay provision. 
 